DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
Claims 16-30 and 36-38 are currently pending.  Claims 1-15 and 31-35 have been canceled.
Specification
The disclosure is objected to because of the following informalities: On page 10, line 5 the term “ aft” should be deleted and replace with “after”. 
Appropriate correction is required.
Claim Objections
Claim 19 is indicated as “(Previously Presented)" claim but should be indicated as “(Currently Amended)” claim.  Appropriate correction is required. The examiner would like to note that the claim submitted has not been written with the proper status identifiers.  However, the examiner realizes claim 19 is amended based on previous claim set dated 10/04/2021.  In the future, Applicant is requested to use the proper status identifiers when submitting amendments to avoid potential Notice of non-compliant letters.
Claim 29 is objected to because of the following informalities:  Claim 29 recites “ 0,2” but should be replaced with 0.2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-23 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has raised new matter with regards to “wherein each cycle C comprises contacting the relief precursor and not heating the relief precursor or heating the relief precursor with a heating power lower than the heating power used in the cycles A and B” in the instant claim 20. Applicant has raised new matter with regards to “wherein each cycle D comprises not contacting the relief precursor and not heating the relief precursor or heating the relief precursor with a heating power lower than the heating power used in the cycles A and B” in the instant claim 21. Applicant has raised new matter with regards to “in each cycle D ,  the relief precursor is not heated or  the relief precursor is heated with a heating power lower than the heating power used in the cycle B” in the instant claims 23 and 36. The aforementioned limitation was not disclosed or conveyed in the specification. The disclosure only defines lower  ( see page 10, lines 1-11) as meaning “ A lower heating power means using the additional heat source in a range of 1 to 90%, preferably in the range of 5 to 80%, more preferably in the range of 10 to 80% of the heating power used in cycle A .” Furthermore, the specification on page 10, lines 2-3 recites “ In this cycle (i.e. Cycle D) no or little heat is transferred into the relief precursor and consequently it will cool.” There is no mention in the disclosure that “in each cycle D ,  the relief precursor is not heated or the relief precursor is heated with a heating power lower than the heating power used in the cycle B or wherein each cycle D comprises not contacting the relief precursor and not heating the relief precursor or heating the relief precursor with a heating power lower than the heating power used in the cycles A and B.  Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite “in a cycle or each cycle  D, the relief precursor is not heated or heated with lower heating power and not contacted with the development medium…;”. The claims as written are indefinite, and confusing.  Applicants’ claimed invention requires heating and contacting; therefore, it is unclear how cycle D can exist without either a heating and/or contacting step. Furthermore, the specification on page 10, lines 2-3 recites “ In this cycle (i.e. Cycle D) no or little heat is transferred into the relief precursor and consequently it will cool.” There is no mention in the disclosure that “in each cycle D ,  the relief precursor is not heated or  the relief precursor is heated with a heating power lower than the heating power used in the cycle B or wherein each cycle D comprises not contacting the relief precursor and not heating the relief precursor or heating the relief precursor with a heating power lower than the heating power used in the cycles A and B.  Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 is rejected under 35 U.S.C112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites “ The method of claim 16, wherein 2… cycles are carried out.” However, claim 16 requires at least two cycles to be carried out (“wherein the multitude of movement cycles comprises  at least one cycle B and at least one cycle A”). It is suggested that claim 24 be amended to recite “ 3 to 50 cycles are carried out.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-20 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Drury et al. (WO 01/18604 A2).
Regarding claims 16-20 and 24-30, Drury et al. teach a method for thermally developing a relief  ( flexographic) precursor ( 16)  comprising a supporting layer (23) and photopolymer layer (17) having cured and uncured portions ( page 7, lines 5-16, page 11, line 6- page 13, line 8, figs. 1 & 6) comprising the steps: (a) fixing the relief precursor with the supporting layer adjacent to a movable support (18) ( page 14,lines 14-36, fig. 5); (b) repeatedly moving the support (supporting layer) adjacent to a moveable support ( page 22, lines 12-25) with the relief precursor fixed thereon in a multitude of movement cycles ( See figures) ; wherein the multitude of movement cycles comprises at least one cycle B and at least one cycle A; wherein ( page 32, line 14- page 34, line 20) in each cycle A, the relief precursor  heated with heating power and not contacted the relief precursor with the development ( preheat; page 33, lines 33-38 & page 34, lines 16-18);  and in each cycle B, the relief precursor is heated with heating power which sufficient to cause the uncured portions of the photopolymer layer to soften or liquefy, and the relief precursor is contacted with a development medium to allow the softened or liquefied uncured portions to be adhered to and removed by the development medium( Figure 6, page 20, lines 17-24 & page 34,lines 18-20). 
	Examiner notes the limitation of “each movement cycle being such that whenever a leading edge of the relief precursor passes a starting location a movement cycle is completed” is the ordinary and plain meaning of a cycle that defined by one of ordinary skilled in the art. Drury et al. inherently teach the same cycles to thermal develop a relief precursor. See pages 25-26 and figures.  
Also, Drury et al. teach a method of thermally developing a relief precursor comprising a sequence of at least two cycles ( page 22, lines 12-25), one cycle A before the first cycle B ( page 33, lines 33-38 & page 34, lines 16-18), one cycle C after one cycle B ( page 32, lines 12-25), the movable support is a rotating drum ( page 14,lines 14-36, figure 5), heated by infrared heating ( page 17, lines 4-27 & fig. 6), the development medium is pressed against het relief precursor by a heated roll ( page 17, lines 28-37 & fig. 6), the precursor is heated to a temperature between 50°C and 300°C ( fig, 18), the movable support is moving with a speed 0.2 to 10 m/min ( page 16, lines 15-17) and the development medium is a non-woven material ( page 16, lines 7-15).
Further regards to claim 19, the recitation of “ wherein at least one cycle A is carried out after a last cycle B of at least one cycle B has carried out” is an obvious to one of ordinary skill in the art as design matter (choice) to better improve process quality. 
Claim(s) 16-20 and 24-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Arnold ( US 2013/0108969 A1).
Regarding claims 16-20 and 24-30, Arnold teaches a method for thermally developing a relief  ( photosensitive )  precursor ( abstract, claims , examples, figures and [0003])  comprising a supporting layer (52) [0076] and photopolymer layer  ( a layer of photopolymerizable composition; [0014]) having cured and uncured portions ( [0025]) comprising the steps [0076-0089]: (a) fixing the relief precursor with the supporting layer adjacent to a movable support ( [0076, fig. 1 & 2); (b) repeatedly moving the support adjacent to a moveable support  ( drum [0076]; with the relief precursor fixed thereon in a multitude of movement cycles ( See figures & [0067]) ; wherein the multitude of movement cycles comprises at least one cycle B and at least one cycle A; wherein ([0062 & 0067]; step heating the element) in each cycle A, the relief precursor  heated with heating power and not contacted the relief precursor with the development ([0062]);  and in each cycle B, the relief precursor is heated with heating power which sufficient to cause the uncured portions of the photopolymer layer to soften or liquefy, and the relief precursor is contacted with a development medium to allow the softened or liquefied uncured portions to be adhered to and removed by the development medium( [0062-0063 & 0067]; step of contacting with development medium to remove the uncured portion).  Arnold teaches wherein the least one cycle A and in the at least one cycle B the relief precursor is heated to temperature from about 50 to 150 °C [0080], which encompasses the instant claimed range of 50 to 300 °C. The development medium is selected from web or sheet form, non-woven fibrous material and foam [0068]. Arnold teaches  5 to 15 cycles are carried out [0089]. Arnold teaches  the heating is carried out by means of infrared heating bulbs [0047 & 0058]. 
	Examiner notes the limitation of “each movement cycle being such that whenever a leading edge of the relief precursor passes a starting location a movement cycle is completed” is the ordinary and plain meaning of a cycle that defined by one of ordinary skilled in the art. Arnold inherently teaches the same cycles to thermal develop a relief precursor. See figures.  
Further regards to claim 19, the recitation of “ wherein at least one cycle A is carried out after a last cycle B of at least one cycle B has carried out” is an obvious to one of ordinary skill in the art as design matter (choice) to better improve process quality. 
Response to Arguments
Applicant’s arguments, see pages 9-12, filed 10/04/2021, with respect to the rejection(s) of claim(s) 16-22 and 24-30 under 35 U.S.C. 103 as being unpatentable over Drury et al. (WO 01/18604 A2) and/or further in view of Markhart (US 2005/0211120 A1) have been fully considered and are persuasive due to claim amendments.   Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Drury et al. (WO 01/18604 A2)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722